Citation Nr: 1231140	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back strain, to include as secondary to service-connected residuals, left knee injury, postoperative.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The appellant had active service from November 1983 to November 1987. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2009 and March 2011 the Board remanded the claim for further development.  For the reasons discussed below, the Board finds that another remand is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Board remanded the claim for a VA examination to determine the nature and etiology of the Veteran's low back disability.  The examiner was to provide an opinion as to whether it is at least as likely as not that the Veteran's low back disorder was caused by or proximately due to his service-connected left knee disability.  If a causal relationship was not found, the examiner was asked to opine as to whether the Veteran's low back disability increased in severity due to the left knee disability.  

In March 2009, a VA examiner issued an opinion regarding whether the Veteran's low back disability was caused by the left knee disability.  The examiner found that the low back disability was not caused by the service-connected left knee disability.  Having found no causal relationship, the examiner was to provide an opinion as to aggravation; however, no opinion as to aggravation was provided. 

As such, in March 2011 the Board again remanded the Veteran's claim in order to obtain a VA opinion that addressed whether the Veteran's claimed low back disability was worsened by his service-connected left knee injury, with post-operative residuals.  In May 2011 he was afforded another VA examination, wherein the examiner opined that the Veteran's lumbar myofascial syndrome without radiculopathy was less likely than not caused by or the result of military service, and that in regards to the left knee causing low back pain, the examiner indicated that he knew of no medical authority or peer-reviewed medical literature to support the contention that one developed low back pain from degenerative disease of the knee.  

The Board observes, however, that the examiner did not address whether the Veteran's service-connected left knee disability worsened his low back.  Thus, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran's claim must be remanded for an examiner to address the etiology, in particular the question of whether the Veteran's low back disability was worsened by his service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file must be made available to the examiner.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's low back disability was aggravated, worsened or increased in severity, due to his service-connected left knee disability.  If such aggravation is found, the examiner should discuss the degree of aggravation caused by the Veteran's left knee disability.  A discussion of the rationale for any opinion rendered should be included in the examination report.

2.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


